Weinstein, J., dissents
and votes to affirm the judgment, with the following memorandum: Defendant was arrested in Brooklyn, New York, by officers of the New York City Police Department, for the armed robbery of a luncheonette in Nassau County. Having been advised of his Miranda rights in the station house, he engaged in a “personal conversation” with Detective Dale, with whom he was acquainted. He informed Dale that he committed the robbery because he needed money to pay a lawyer in connection with a previous case, but Dale did not follow up on this comment. Subsequently, defendant was remanded to the custody of Nassau County Detective Leahy, who readvised him of his Miranda rights, and then took an oral and written confession from him. An Assistant District Attorney took a further statement from him. Leahy was aware that defendant had been arrested 16 days earlier on an unrelated charge in Brooklyn, but knew nothing else about that case. Defendant then moved for suppression of his statements to Dale, to Leahy, and to the Assistant District Attorney. People v Bartolomeo (53 NY2d 225), in extending the rule of People v Rogers (48 NY2d 167), held that where a suspect being interrogated in custody had recently been arrested by the same law enforcement agency on an unrelated charge, and the fact of this arrest was known to the interrogating officer, the interrogating officer would be foreclosed from interrogating the suspect if he was represented by counsel on the prior charge (absent a waiver of counsel in counsel’s presence) regardless of the interrogating officer’s actual knowledge of the presence of counsel. The majority rightly holds that the defendant’s statements to Dale need not be suppressed under Bartolomeo, because defendant’s off-hand comment to Dale was not such as would alert Dale to the fact that defendant had recently been arrested. The remark that defendant needed money to pay a lawyer in connection with a previous case does not necessarily imply that the previous case was a criminal prosecution; it certainly was insufficient to alert Dale to the fact of defendant’s arrest by the same law enforcement agency as that which employed Dale. Consequently, the statements made to Dale need not be suppressed. Insofar as the majority has voted to suppress the confession and statements made to Leahy and the Assistant District Attorney, however, I must vigorously dissent. To begin with, defendant’s prior arrest was by the New York City Police Department, whereas Leahy was a Nassau County detective. The decision in Bartolomeo is limited to a situation in which the prior and current arrests are made by the same law enforcement agency; the court explicitly left open the question as to what consequences would follow were the prior arrest effected by a different agency (see People v Bartolomeo, supra, p 229, n 1; see, also, People v Smith, 54 NY2d 954). And although Leahy was admittedly aware of the prior arrest in Brooklyn, he had no knowledge that the defendant was represented by counsel in connection therewith, so as to invoke the rule of People v Rogers (supra). To hold that Leahy was obliged to inquire as to defendant’s representation on the prior charge would be almost identical to a ruling in which the Court of Appeals has already said would “unnecessarily and unrealistically limit police interrogation procedures” (People v Kazmarick, 52 NY2d 322, 328; see People v Servidio, 77 AD2d 191, affd 54 NY2d 951). What the majority has done, then, is to expand Bartolomeo to reach even those cases where the prior and instant arrests are by different law enforcement agencies, but where the officer handling the current investigation has some awareness of the prior arrest. *701Such an expansion of the Bartolomeo rule is both unwarranted and unwise. A balance must be struck between a suspect’s right to be protected from overly zealous police interrogators and the ability of police officers to discharge their increasingly difficult job of protecting the law-abiding citizenry by obtaining voluntary confessions from suspects who wish to offer them. “What is required must always be considered in light of what is practical under the circumstances” (People v Pinzón, 44 NY2d 458, 464). Judge Wachtler, writing for the three dissenting Judges in Bartolomeo (53 NY2d 225, 239, supra), accurately observed that “[i]t is the common criminal, not the one-time offender, who nearly always will manage to have at least one serious charge pending, so that the attorney in the picture can provide him with virtual immunity from questioning in subsequent investigations. I had thought it clear that although our courts are sometimes required to let the guilty go free, this is not because the Constitution serves only the miscreant, but rather because our constitutional protections must apply evenly to us all. By its analysis I believe the majority has turned this basic principle completely around by providing what is in effect a dispensation for the persistent offender” (see, also, the dissent of Judge Wachtler in People v Smith, supra). Written in a different context, but very appropriate to the situation before the court, are the following words of Justice McGivern in his dissent in Matter ofAudino M. (43 AD2d 92, 98): “We honor not the Constitution by straining its filamentary refinements to such blind and unrealistic lengths that we stretch it to protect such a sordid operation. We not only defeat able police work, we [also] keep free the guilty”. The right of an accused to be protected from coerced self incrimination is a precious right, one firmly anchored in the very heart of our constitutional heritage (see Malloy v Hogan, 378 US 1; Brown v Walker, 161 US 591). But suppression of the statements herein will not enlarge that right and will not preserve that right. It will not lead to a greater respect of that right on the part of police officers. It will only frustrate good faith and skillful police work, and will most likely permit an admitted felon to walk away scot free. Our Constitution does not demand this. Accordingly, I dissent.